Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 41-49 in the reply filed on 08/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41, 44, 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the plurality of services" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 44 recites the limitation "the plurality of services" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 47 recites the limitation "the plurality of services" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,021,008 by Pai et al. (Pai).
With respect to claim 41, Pai teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: 
adjust utilization of one or more hardware resources in one or more data centers (Col. 1 line 56 – Col. 3 line 35 – in general, scaling policies provide for adjustment in utilization of resources such as CPU, memory, etc as used in an online computer resource service) by: 
receiving a first configuration of a hardware resource utilization target associated with performance of a first service of the plurality of services (Col. 2 lines 60 – Col. 3 line 39 – scaling policy specifies a target level or value for a resource utilization, such as a CPU utilization.  Resources are specific to performance of an online computing resource service, which may be one of multiple services a client is being provisioned or present in general by a provisioning service – Col. 1 lines 6-22 and line 56 – Col. 2 line 25); 
receiving a second configuration of a hardware resource utilization target associated with performance of the first service of the plurality of services;  (Col. 2 lines 60 – Col. 3 line 39 – scaling policy specifies a target level or value for a resource utilization, such as a CPU utilization. More than one scaling policy may be specified by client. For example, one specific to memory utilization and one specific to CPU utilization.)  
receiving telemetry data indicative of hardware resource utilization during performance of the first service of the plurality of services; (Col. 2 line 33-50, Col. 8 line 22- Col. 9 line 5 – resource utilization monitoring provide ongoing measurements of resource utilization during the service which are used for alarms corresponding to the scaling policies) and 
modifying utilization of hardware resources of the one or more hardware resources for performing the first service based on the hardware resource utilization target as a function of the received telemetry data to permit achievement of the first and second configurations of hardware resource utilization targets,  (Col. 2 line 60 – Col. 3 line 56, Col. 9 lines 6-26 – scaling policies indicate proposed modifications based on alarms triggered by the received telemetry data – for multiple alarms related to multiple targets, prioritization may be implemented and used in accumulating or combining changes to accommodate both targets)
wherein the first configuration of a hardware resource utilization target comprises processor capacity (Col. 2 lines 33-59 – CPU utilization example), 
wherein the second configuration of a hardware resource utilization target comprises network interface capacity (Col. 9 lines 6-26 – bandwidth utilization – per applicant’s spec paragraph 58), and 
wherein the hardware resources in one or more data centers comprise one or more of: at least one central processing unit (CPU) and/or at least network interface. (Col. 2 lines 33-59 – CPU utilization Col. 9 lines 6-26 – bandwidth utilization)
With respect to claim 42, Pai teaches the computer readable medium of claim 41, wherein the telemetry data comprises one or more of: processor utilization data, memory utilization data, and/or network utilization data. (Col. 2 lines 33-59 – CPU/memory utilization Col. 9 lines 6-26 – bandwidth and memory utilization – when these types of utilizations are specified, the monitoring services provides corresponding measurements )
With respect to claim 43, Pai teaches the computer readable medium of claim 41, comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: receive a configuration file that indicates the hardware resource utilization target. (Col. 17 lines 9-17 – while Pai does not explicitly use the term “configuration file”, the scaling policies, which indicate the utilization target, are described as stored information in storage and thus are functionality equivalent to the claimed configuration file). 
Claims 44- 49 are similar in scope to claims 41-43 and are rejected based on the same rationale. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455